 

Exhibit 10.1

Form for Special Retention Awards

ANTERO RESOURCES CORPORATION

LONG-TERM INCENTIVE PLAN

RESTRICTED STOCK UNIT GRANT NOTICE

Pursuant to the terms and conditions of the Antero Resources Corporation
Long-Term Incentive Plan, as amended from time to time (the “Plan”), Antero
Resources Corporation (the “Company”) hereby grants to the individual listed
below (“you” or the “Participant”) the number of Restricted Stock Units (the
“RSUs”) set forth below.  This award of RSUs (this “Award”) is subject to the
terms and conditions set forth herein and in the Restricted Stock Unit Agreement
attached hereto as Exhibit A (the “Agreement”) and the Plan, each of which is
incorporated herein by reference.  Capitalized terms used but not defined herein
shall have the meanings set forth in the Plan.

 

 

 

Participant:

[___________]

 

 

Date of Grant:

[___________]

 

 

Total Number of Restricted Stock Units:

[___________]

 

 

Vesting Schedule:

 

[___________]

 

By your signature below, you agree to be bound by the terms and conditions of
the Plan, the Agreement and this Restricted Stock Unit Grant Notice (this “Grant
Notice”).  You acknowledge that you have reviewed the Agreement, the Plan and
this Grant Notice in their entirety and fully understand all provisions of the
Agreement, the Plan and this Grant Notice.  You hereby agree to accept as
binding, conclusive and final all decisions or interpretations of the Committee
regarding any questions or determinations arising under the Agreement, the Plan
or this Grant Notice.  This Grant Notice may be executed in one or more
counterparts (including portable document format (.pdf) and facsimile
counterparts), each of which shall be deemed to be an original, but all of which
together shall constitute one and the same agreement.

[Remainder of Page Intentionally Blank; Signature Page Follows]

 



 



 

IN WITNESS WHEREOF, the Company has caused this Grant Notice to be executed by
an officer thereunto duly authorized, and the Participant has executed this
Grant Notice, effective for all purposes as provided above.

 

 

 

 

 

ANTERO RESOURCES CORPORATION

 

 

 

By:

 

 

 

Alvyn A. Schopp

 

 

Chief Administrative Officer and Regional

 

 

Senior Vice President

 

 

 

PARTICIPANT

 

 

 

 

 

[Name of Participant]

 

 



SIGNATURE PAGE TO

RESTRICTED STOCK UNIT GRANT NOTICE



 

EXHIBIT A

RESTRICTED STOCK UNIT AGREEMENT

This Restricted Stock Unit Agreement (this “Agreement”) is made as of the Date
of Grant set forth in the Grant Notice to which this Agreement is attached (the
“Date of Grant”) by and between Antero Resources Corporation, a Delaware
corporation (the “Company”), and [___________] (“Employee”).Capitalized terms
used but not specifically defined herein shall have the meanings specified in
the Plan or the Grant Notice.

1.         Award.  In consideration of Employee’s past and/or continued
employment with, or service to, the Company or a Subsidiary and for other good
and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, effective as of the Date of Grant, the Company hereby grants to
Employee the number of RSUs set forth in the Grant Notice on the terms and
conditions set forth in the Grant Notice, this Agreement and the Plan, which is
incorporated herein by reference as a part of this Agreement.  In the event of
any inconsistency between the Plan and this Agreement, the terms of the Plan
shall control.  To the extent vested, each RSU represents the right to receive
one share of Stock (“Common Stock”), subject to the terms and conditions set
forth in the Grant Notice, this Agreement and the Plan.  Unless and until the
RSUs have become vested in the manner set forth in the Grant Notice, Employee
will have no right to receive any Common Stock or other payments in respect of
the RSUs.  Prior to settlement of this Award, the RSUs and this Award represent
an unsecured obligation of the Company, payable only from the general assets of
the Company.

2.         Vesting of RSUs.  The RSUs shall vest in accordance with the vesting
schedule set forth in the Grant Notice.  Unless and until the RSUs have vested
in accordance with such vesting schedule, Employee will have no right to receive
any dividends or other distribution with respect to the RSUs. In the event of
the termination of Employee’s employment prior to the vesting of all of the RSUs
(but after giving effect to any accelerated vesting pursuant to the Grant
Notice), any unvested RSUs (and all rights arising from such RSUs and from being
a holder thereof) will terminate automatically without any further action by the
Company and will be forfeited without further notice and at no cost to the
Company.

3.         Settlement of RSUs.  As soon as administratively practicable
following the vesting of RSUs pursuant to Section 2, but in no event later than
30 days after such vesting date, the Company shall deliver to Employee (or
Employee’s permitted transferee, if applicable) a number of shares of Common
Stock equal to the number of RSUs subject to this Award that become vested on
the applicable vesting date and cash equal to any DERs credited with respect to
such vested RSUs or, at the discretion of the Committee, shares of Common Stock
having a Fair Market Value equal to such DERs as of the applicable vesting date.
Any fractional RSU that becomes vested hereunder shall be rounded down at the
time shares of Common Stock are issued in settlement of such RSU.  No fractional
shares of Common Stock, nor the cash value of any fractional shares of Common
Stock, will be issuable or payable to Employee pursuant to this Agreement.  All
shares of Common Stock issued hereunder shall be delivered either by delivering
one or more certificates for such shares to Employee or by entering such shares
in book-entry form, as determined by the Committee in its sole discretion.  The
value of shares of Common Stock shall not bear any interest owing to the passage
of time.  Neither this Section 3

 



Exhibit A-1



 

nor any action taken pursuant to or in accordance with this Agreement shall be
construed to create a trust or a funded or secured obligation of any kind.

4.         Dividend Equivalent Rights.  Each RSU subject to this Award is hereby
granted in tandem with a corresponding Dividend Equivalent (“DER”), which DER
shall remain outstanding from the Date of Grant until the earlier of the
settlement or forfeiture of the RSU to which it corresponds. Each vested DER
shall entitle Employee to receive payments, subject to and in accordance with
this Agreement, in an amount equal to any dividends paid by the Company in
respect of the shares of Common Stock underlying the RSUs to which such DER
relates. The Company shall establish, with respect to each RSU, a separate DER
bookkeeping account for such RSU (a “DER Account”), which shall be credited
(without interest) on the applicable dividend payment dates with an amount equal
to any dividends paid during the period that such RSU remains outstanding with
respect to the shares of Common Stock underlying the RSU to which such DER
relates. Upon the vesting of an RSU, the DER (and the DER Account) with respect
to such vested RSU shall also become vested. Similarly, upon the forfeiture of
an RSU, the DER (and the DER Account) with respect to such forfeited RSU shall
also be forfeited. DERs shall not entitle Employee to any payments relating to
dividends paid after the earlier to occur of the applicable RSU settlement date
or the forfeiture of the RSU underlying such DER.

5.         Rights as Stockholder.  Neither Employee nor any person claiming
under or through Employee shall have any of the rights or privileges of a holder
of shares of Common Stock in respect of any shares that may become deliverable
hereunder unless and until certificates representing such shares have been
issued or recorded in book entry form on the records of the Company or its
transfer agents or registrars, and delivered in certificate or book entry form
to Employee or any person claiming under or through Employee.

6.         Tax Withholding.  Upon any taxable event arising in connection with
the RSUs, the Company shall have the authority and the right to deduct or
withhold (or cause one of its Affiliates to deduct or withhold), or to require
Employee to remit to the Company (or one of its Affiliates), an amount
sufficient to satisfy all applicable federal, state and local taxes required by
law to be withheld with respect to such event.  In satisfaction of the foregoing
requirement, unless otherwise determined by the Committee, the Company or one of
its Affiliates shall withhold, or cause to be surrendered, from any cash or
equity remuneration (including any of the shares of Common Stock that may be
issuable under this Agreement) then or thereafter payable to Employee an amount
equal to the aggregate amount of taxes required to be withheld with respect to
such event.  The amount of such withholding shall be limited to the aggregate
amount of taxes required to be withheld based on the minimum statutory
withholding rates for federal, state, local and foreign income tax and payroll
tax purposes that are applicable to such taxable income; provided, however, that
such withholding may be based on rates in excess of the minimum statutory
withholding rates if (x) the Committee (i) determines that such withholding
would not result in adverse accounting, tax or other consequences to the Company
or any of its Affiliates (other than immaterial administrative, reporting or
similar consequences) and (ii) authorizes such withholding at such greater rates
and (y) Employee consents to such withholding at such greater rates.  Employee
acknowledges and agrees that none of the Board, the Committee, the Company or
any of its Affiliates have made any representation or warranty as to the tax
consequences to Employee as a result of the receipt of the RSUs, the vesting of
the RSUs or the forfeiture of any of the RSUs.  Employee represents that he is
in no manner relying on the





Exhibit A-2



 

Board, the Committee, the Company or any of its Affiliates or any of their
respective managers, directors, officers, employees or authorized
representatives (including, without limitation, attorneys, accountants,
consultants, bankers, lenders, prospective lenders and financial
representatives) for tax advice or an assessment of such tax
consequences.  Employee represents that he has consulted with any tax
consultants that Employee deems advisable in connection with the RSUs.

7.         Non-Transferability.  During the lifetime of Employee, the RSUs may
not be sold, pledged, assigned or transferred in any manner other than by will
or the laws of descent and distribution, unless and until the shares of Common
Stock underlying the RSUs have been issued, and all restrictions applicable to
such shares have lapsed.  Neither the RSUs nor any interest or right therein
shall be liable for the debts, contracts or engagements of Employee or his or
her successors in interest or shall be subject to disposition by transfer,
alienation, anticipation, pledge, encumbrance, assignment or any other means
whether such disposition be voluntary or involuntary or by operation of law by
judgment, levy, attachment, garnishment or any other legal or equitable
proceedings (including bankruptcy), and any attempted disposition thereof shall
be null and void and of no effect, except to the extent that such disposition is
permitted by the preceding sentence.

8.         Compliance with Securities Law.  Notwithstanding any provision of
this Agreement to the contrary, the issuance of shares of Common Stock hereunder
will be subject to compliance with all applicable requirements of applicable law
with respect to such securities and with the requirements of any stock exchange
or market system upon which the Common Stock may then be listed.  No shares of
Common Stock will be issued hereunder if such issuance would constitute a
violation of any applicable law or regulation or the requirements of any stock
exchange or market system upon which the Common Stock may then be listed.  In
addition, shares of Common Stock will not be issued hereunder unless (a) a
registration statement under the Securities Act is in effect at the time of such
issuance with respect to the shares to be issued or (b) in the opinion of legal
counsel to the Company, the shares to be issued are permitted to be issued in
accordance with the terms of an applicable exemption from the registration
requirements of the Securities Act.  The inability of the Company to obtain from
any regulatory body having jurisdiction the authority, if any, deemed by the
Company’s legal counsel to be necessary for the lawful issuance and sale of any
shares of Common Stock hereunder will relieve the Company of any liability in
respect of the failure to issue such shares as to which such requisite authority
has not been obtained.  As a condition to any issuance of Common Stock
hereunder, the Company may require Employee to satisfy any requirements that may
be necessary or appropriate to evidence compliance with any applicable law or
regulation and to make any representation or warranty with respect to such
compliance as may be requested by the Company.

9.         Legends.  If a stock certificate is issued with respect to shares of
Common Stock delivered hereunder, such certificate shall bear such legend or
legends as the Committee deems appropriate in order to reflect the restrictions
set forth in this Agreement and to ensure compliance with the terms and
provisions of this Agreement, the rules, regulations and other requirements of
the Securities and Exchange Commission, any applicable laws or the requirements
of any stock exchange on which the Common Stock is then listed.  If the shares
of





Exhibit A-3



 

Common Stock issued hereunder are held in book-entry form, then such entry will
reflect that the shares are subject to the restrictions set forth in this
Agreement.

10.       Execution of Receipts and Releases.  Any payment of cash or any
issuance or transfer of shares of Common Stock or other property to Employee or
Employee’s legal representative, heir, legatee or distributee, in accordance
with this Agreement shall be in full satisfaction of all claims of such person
hereunder.  As a condition precedent to such payment or issuance, the Company
may require Employee or Employee’s legal representative, heir, legatee or
distributee to execute a release and receipt therefor in such form as it shall
determine appropriate; provided, however, that any review period under such
release will not modify the date of settlement with respect to vested RSUs.

11.       No Right to Continued Employment or Awards.

(a)        For purposes of this Agreement, Employee shall be considered to be
employed by the Company as long as Employee remains an Employee, or an employee
of a corporation or other entity (or a parent or subsidiary of such corporation
or other entity) assuming or substituting a new award for this Award.  Without
limiting the scope of the preceding sentence, it is specifically provided that
Employee shall be considered to have terminated employment with the Company at
the time of the termination of the “Affiliate” status of the entity or other
organization that employs Employee.  Nothing in the adoption of the Plan, nor
the award of the RSUs thereunder pursuant to the Grant Notice and this
Agreement, shall confer upon Employee the right to continued employment by, or a
continued service relationship with, the Company or any such Affiliate, or any
other entity, or affect in any way the right of the Company or any such
Affiliate, or any other entity to terminate such employment at any time.  Unless
otherwise provided in a written employment agreement or by applicable law,
Employee’s employment by the Company, or any such Affiliate, or any other entity
shall be on an at-will basis, and the employment relationship may be terminated
at any time by either Employee or the Company, or any such Affiliate, or other
entity for any reason whatsoever, with or without cause or notice.  Any question
as to whether and when there has been a termination of such employment, and the
cause of such termination, shall be determined by the Committee or its delegate,
and such determination shall be final, conclusive and binding for all purposes.

(b)        The grant of the RSUs is a one-time benefit and does not create any
contractual or other right to receive a grant of Awards or benefits in lieu of
Awards in the future. Future plans will be at the sole discretion of the
Company.

12.       Notices.  Any notices or other communications provided for in this
Agreement shall be sufficient if in writing.  In the case of Employee, such
notices or communications shall be effectively delivered if hand delivered to
Employee at Employee’s principal place of employment or if sent by registered or
certified mail to Employee at the last address Employee has filed with the
Company.  In the case of the Company, such notices or communications shall be
effectively delivered if sent by registered or certified mail to the Company at
its principal executive offices.





Exhibit A-4



 

13.       Agreement to Furnish Information.  Employee agrees to furnish to the
Company all information requested by the Company to enable it to comply with any
reporting or other requirement imposed upon the Company by or under any
applicable statute or regulation.

14.       Entire Agreement; Amendment.  This Agreement constitutes the entire
agreement of the parties with regard to the subject matter hereof, and contains
all the covenants, promises, representations, warranties and agreements between
the parties with respect to the RSUs granted hereby; provided¸ however, that the
terms of this Agreement shall not modify and shall be subject to the terms and
conditions of any employment and/or severance agreement between the Company (or
an Affiliate or other entity) and Employee in effect as of the date a
determination is to be made under this Agreement.  Without limiting the scope of
the preceding sentence, except as provided therein, all prior understandings and
agreements, if any, among the parties hereto relating to the subject matter
hereof are hereby null and void and of no further force and effect.  The
Committee may, in its sole discretion, amend this Agreement from time to time in
any manner that is not inconsistent with the Plan; provided, however, that
except as otherwise provided in the Plan or this Agreement, any such amendment
that materially reduces the rights of Employee shall be effective only if it is
in writing and signed by both Employee and an authorized officer of the Company.

15.       Governing Law.  This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, without regard to conflicts
of law principles thereof.

16.       Successors and Assigns.  The Company may assign any of its rights
under this Agreement without Employee’s consent.  This Agreement will be binding
upon and inure to the benefit of the successors and assigns of the
Company.  Subject to the restrictions on transfer set forth herein and in the
Plan, this Agreement will be binding upon Employee and Employee's beneficiaries,
executors, administrators and the person(s) to whom the RSUs may be transferred
by will or the laws of descent or distribution.

17.       Clawback.  Notwithstanding any provision in this Agreement, the Grant
Notice or the Plan to the contrary, to the extent required by (a) applicable
law, including, without limitation, the requirements of the Dodd-Frank Wall
Street Reform and Consumer Protection Act of 2010, any Securities and Exchange
Commission rule or any applicable securities exchange listing standards and/or
(b) any policy that may be adopted or amended by the Board from time to time,
all shares of Common Stock issued hereunder shall be subject to forfeiture,
repurchase, recoupment and/or cancellation to the extent necessary to comply
with such law(s) and/or policy.

18.       Counterparts. The Grant Notice may be executed in one or more
counterparts, each of which shall be deemed an original and all of which
together shall constitute one instrument. Delivery of an executed counterpart of
the Grant Notice by facsimile or pdf attachment to electronic mail shall be
effective as delivery of a manually executed counterpart of the Grant Notice.

19.       Severability.  If a court of competent jurisdiction determines that
any provision of this Agreement is invalid or unenforceable, then the invalidity
or unenforceability of such





Exhibit A-5



 

provision shall not affect the validity or enforceability of any other provision
of this Agreement, and all other provisions shall remain in full force and
effect.

20.       Code Section 409A. None of the RSUs, DERs or any amounts payable
pursuant to this Agreement are intended to constitute or provide for a deferral
of compensation that is subject to Section 409A of the Code and the Treasury
regulations and other interpretive guidance issued thereunder (collectively,
“Section 409A”). Nevertheless, to the extent that the Committee determines that
the RSUs or DERs may not be exempt from Section 409A, then, if Employee is
deemed to be a “specified employee” within the meaning of Section 409A, as
determined by the Committee, at a time when Employee becomes eligible for
settlement of the RSUs upon his “separation from service” within the meaning of
Section 409A, then to the extent necessary to prevent any accelerated or
additional tax under Section 409A, such settlement will be delayed until the
earlier of: (a) the date that is six months following Employee’s separation from
service and (b) Employee’s death.  Notwithstanding the foregoing, the Company
makes no representations that the payments provided under this Agreement are
exempt from or compliant with Section 409A and in no event shall the Company be
liable for all or any portion of any taxes, penalties, interest or other
expenses that may be incurred by Employee on account of non-compliance with
Section 409A.

[Remainder of Page Intentionally Blank]

Exhibit A-6

